TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00155-CR




Henry Prince, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. 3041684, HONORABLE JON N. WISSER, JUDGE PRESIDING




O R D E R
PER CURIAM
The reporter’s record was due to be filed on April 25, 2005.  Although appellant
initially indicated that he intended to withdraw his notice of appeal, the Court has now been
informed by counsel that appellant wishes to pursue the appeal.
Appellant is represented by appointed counsel on appeal, as he was at trial.  We
assume that if there were any question whether appellant is indigent, the district court would not
have appointed counsel.
The district court is instructed to order the preparation of the reporter’s record at no
cost to appellant.  The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to file
the reporter’s record no later than June 30, 2005.  See Tex. R. App. P. 37.3(a)(2).  No further
extension of time will be granted.
It is ordered May 26, 2005.
 
Before Justices B. A. Smith, Puryear and Pemberton
Do Not Publish